United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2728
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                  Adam Lamons

                                    Defendant - Appellant
                                  ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: January 18, 2022
                              Filed: May 2, 2022
                                 [Unpublished]
                                ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Adam Lamons appeals the district court’s1 order revoking a grant of
conditional release. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      1
       The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
Honorable David P. Rush, United States Magistrate Judge for the Western District
of Missouri.
       Lamons was first civilly committed under 18 U.S.C. § 4246 in 2017. In 2018,
the district court granted him conditional release under section 4246(e)(2), and
imposed conditions, including that he comply with a mental health regimen, not
possess any deadly weapons, not communicate any threats, and refrain from
committing any new crimes. In October 2020, the government filed several notices
of violation and a motion for revocation of conditional release under section 4246(f),
alleging that Lamons had violated his conditions of release by, among other things,
failing to take his prescribed medication, brandishing scissors and threatening to kill
a liquor store employee, attempting to stab a police officer with the scissors, and
being charged with a crime.

      Lamons’s statutory and constitutional arguments relating to the denial of his
request to obtain an independent mental examination prior to the revocation of his
conditional release are foreclosed by this court’s precedent. See United States v.
Spann, 984 F.3d 711 (8th Cir.), cert. denied, 141 S. Ct. 2655 (2021); see also United
States v. O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019) (de novo review). The
evidence developed during the revocation proceeding supports the district court’s
determination that revocation was warranted. See 18 U.S.C. § 4246(f); United States
v. Franklin, 435 F.3d 885, 889-90 (8th Cir. 2006).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-